DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Per claim 1, the prior art of Wu discloses: a first non-volatile memory configured to store data; and a device controller configured to control the first non-volatile memory, wherein the device controller is configured to, receive a data read command including a first logical address of the first non-volatile memory, a first physical address corresponding to the first logical address, and first status information of the first non-volatile memory corresponding to the first physical address; and determine a first read level based on the first status information included in the data read command. 
However, Wu alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … and read level determination information, the read level determination information including relationship information between status information of the first non-volatile memory and a read voltage variation corresponding thereto, and apply a voltage of the first read level to a first word line of the first non- volatile memory corresponding to the first physical address to read data,  load and store at least a part of the third logical address, the third physical address, and the third status information in the first internal memory 3Atty. Dkt. No. 2677-000534-US U.S. Application No. 16/414,129 as the second logical address, the second physical address and the second status information, respectively, and provide the second logical address, the second physical address, and the second status information stored in the first internal memory to outside.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138